Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-13, 15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0350509 to Sharma in view of U.S. Patent Application Publication 2017/0124292 to Shafer et al. in view of U.S. Patent Application Publication 2016/0253480 to Comish in view of U.S. Patent Application Publication 2008/0088436 to Reeves.
As to claims 1, 13, and 23, Sharma discloses a computer-implemented method, comprising:
receiving, using a processor via a network and from a mobile device associated with a user, symptom data entered via interactions with a user interface of the mobile device (Sharma [0031]), the symptom data comprising a plurality of symptom data points, each symptom data point associated with a unique timestamp (Sharma [0107]), one or more symptoms, and one or more severities associated with the one or more symptoms for the user (Sharma [0053]), wherein each unique timestamp associated with each symptom data point is generated by the mobile device at a time at which the user experienced and reported in real-time the one or more symptoms (Sharma [0035], [0061], [0107]);
associating, using the processor, location data with each symptom data point (Sharma [0053]), 
receiving graph data, using the processor via the network and from the mobile device, wherein the graph data is generated comprises a time course of symptom severity experienced by the user based on the plurality of symptom data points and the unique timestamp associated with each symptom data point (Sharma figure 4 and [0095]);
Sharma [0095]);
generating, using the processor, an aggregated report associated with the user based upon the graph data report and subsequent graph data reports generated based on subsequently received graph data and subsequently received symptom data points associated with the user (Sharma [0096]);
responsive to receiving one or more subsequent symptom data points associated with the user and generating a subsequent graph data report based on the graph data report and the one or more subsequent symptom data points, generating, using the processor, a second aggregated report associated with the user (Sharma [0057]);
However, Sharma does not explicitly teach upon determining, based at least in part on the second aggregated report and independent from a request from the mobile device associated with the user, that the user is eligible for a given clinical trial, generating, using the processor, a notification configured for rendering via a user interface of the mobile device, the notification comprising data representing eligibility of the user for the given clinical trial, and data providing information about the given clinical trial;
transmitting, using the processor and via the network, the notification to the mobile device; and
transmitting, using the processor, the second aggregated report to the mobile device to serve as a pre-admission qualifier in an admission process of the user for the given clinical trial.
Shafer discloses upon determining, based at least in part on the aggregated report and independent from a request from the mobile device associated with the user, that the user is eligible for a given clinical trial, generating, using the processor, a notification configured for rendering via a user interface of the mobile device, (Shafer teaches automatically (equivalent to independent from a request) transmitting notifications to potential participants of clinical trials on a user interface of a user device, where the notification is based on a set of attributes associated with the user (equivalent to an aggregated report): paragraph 0019)
transmitting, using the processor and via the network, the notification to the mobile device (Shafer teaches transmitting information to a user device, which may be a mobile phone, paragraph 0025, 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sharma the ability to transmit the notification to the mobile device as taught by Shafer, based on the report of Sharma with the motivation to improve the opportunity for potential participants to participate in clinical trials, as recognized by Shafer in [0076].
Sharma and Shafer do not teach, but Comish teaches the notification comprising data representing eligibility of the user for the given clinical trial (Comish teaches notifying a patient of his or her clinical trial eligibility: paragraph 0010) and data providing information about the given clinical trial (“Once the system of the present invention determines that a patient prequalifies for a particular clinical trial site, the patient is then provided additional information”: paragraph 0027)
transmitting, using the processor, the aggregated report to the mobile device to serve as a pre-admission qualifier in an admission process of the user for the given clinical trial (Comish teaches a patient is presented questions about their medical history, where the patient’s answers to the questions are transmitted to the system via a user interface patient’s medical history to determine the patient’s eligibility for a clinical trial: paragraph 0041, see paragraph 0047 for user interface)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Sharma and Shafer to transmit the notification of Comish and qualify a patient for a clinical trial as in Comish with the motivation to allow clinical trial sponsors to quickly find, prescreen and recruit suitable patients for their clinical trials, which effectively reduces costs and speeds up time to market, as recognized by Comish in [0026].
Sharma, Shafer, and Comish do not teach, but Reeves teaches
The location data is determined using GPS circuitry of the mobile device (Reeves teaches a mobile personal medical device can store geographic location provided by a GPS circuit: [0035]) and is received via the network from the mobile devices (Reeves teaches the mobile device may transfer data over a network: [0078])
Reeves to the system of Sharma, Shafer, and Comish with the motivation to improve prediction of outbreaks of communicable diseases, as recognized by Reeves in [0059].

As to claim 3, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 further comprising:
associating, using the processor, image data received via the network from the mobile device with the graph data report, wherein the image data is generated by the mobile device via an image capture interface provided responsive to user interaction with a first user interface.
As to claim 5 and 17, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 wherein symptom data received via interactions with the user interface comprises one or more of journal data, user concerns, user demographics, user medical history, user medications, or user treatment types (Sharma [0009]).
As to claim 6 and 18, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 wherein the mobile device is configured for:
storing at least one of the symptom data, the graph data, or the graph data report within a memory when a connection to one or more servers via the network is unavailable (Sharma [0099]); and
transmitting the at least one of the symptom data, the graph data, or the graph data report to the one or more servers via the network when the connection to the one or more servers via the network is available (Sharma [0092] and [0095]).
As to claim 8, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 further comprising: generating, using the processor, a user profile based on the aggregated graph data report; determining, using the processor, a treatment based on the user profile; and transmitting, using the processor, a notification of the treatment to the mobile device via the network (Sharma [0096, figure 4, and [0099]).
As to claim 9, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 further comprising: aggregating, using the processor, graph data reports of multiple users to generate research data (Sharma [0095] and [0042]).
As to claim 10, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1 further comprising: determining, using the processor and based on the graph data reports over time, a diminished health or medical condition (Sharma [0130]); and in response to determining the diminished health or medical condition, providing a notification to a physician (Sharma [0129]).
As to claim 11, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1, wherein the graph data defines a step graph (Sharma [0095]) and the graph data report includes a text interface (Sharma [0039]).
As to claim 12, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1, further comprising: 
associating, using the processor, the user input data with one or more of known medications, diagnoses, and treatments in real time (Sharma [0038]).
As to claim 19, see the discussion of claim 1, additionally, Sharma discloses the method of claim 1, further teaches:
transmitting, using the processor, a notification to a physician device upon determining a diminished health or medical condition associated with the symptom data (Sharma recites a “method for delivering alerts or news feeds under certain conditions”, where the “patient condition” can be “progression or regression”: paragraphs 0129-0130), wherein the physician device is selected from a plurality of physician devices (Sharma teaches selecting a physician from a list of service providers: paragraph 0100)
Sharma, Shafer, and Comish do not teach, but Reeves teaches
based upon location data associated with the symptom data, the location data determined using GPS circuitry associated with the mobile device and the physician device (Reeves teaches the data can 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have selected from the plurality of physician devices of Sharma, Shafer, and Comish using the location data of Reeves with the motivation to improve medical records by recording which physicians have treated the patient, as recognized by Reeves in [0096].
As to claim 20, see the discussion of claim 1, additionally, Sharma discloses ° transmitting, using the processor, a notification to a physician device (Sharma teaches transmitting alerts to a physician communicating device: paragraph 0101) based upon a programmatically generated predicted value associated with the symptom data (Sharma teaches generating a “statistical likelinood that the therapy option results satisfactory pain relief”: paragraph 0009).
Sharma does not explicitly teach the notification is based on the programmatically generated predicted value associated with the symptom data, but it would have been obvious to one ordinarily skilled in the art before the effectively filing date of the instant application to have transmitted the notification based on the generated predicted value with the motivation to improve treatments by increasing the efficacy and personalization of the treatments, as recognized by Sharma in [0005].
As to claim 21, see the discussion of claim 1, additionally, Sharma discloses ° the predicted value is generated using a trained machine learning model trained using historical symptom data and known associated conditions or treatments (Sharma teaches the system uses historical data on previous patients, treatments applied, and treatment outcomes to predict a likelihood that a treatment option will result in satisfactory pain relief for the patient: paragraph 0009).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0350509 to Sharma in view of U.S. Patent Application Publication 2017/0124292 to Shafer et al. in view of U.S. Patent Application Publication 2016/0253480 to Comish in view of U.S. Patent Application Publication 2008/0088436 to Reeves in view of U.S. Patent Application Publication 20140316793 to Pruit.
Regarding claim 22, Sharma, Shafer, and Comish teach the limitations of claim 9. Sharma, Shafer, and Comish do not explicitly teach, but Pruit teaches scoring, using the processor, each user of the multiple users (Pruit teaches scoring each candidate for a particular clinical trial using a proprietary scoring system: paragraph 0070) 
Ranking, using the processor, the multiple users according to the scoring (Pruit teaches ranking the candidates for the clinical trial by their match scores: paragraph 0070), and
Selecting, using the processor, the user from the multiple users for the clinical trial based on the user having a score among top ranking users suitable or optimal for the clinical trial (Pruit teaches screening patients based on multiple factors (such as the patients’ match scores) until only a select few candidates which exactly match the type of participant needed for the clinical trial are chosen: paragraph 0043)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Sharma, Shafer, and Comish to rank and select the candidates as in Pruit with the motivation to improve and streamline the clinical trial process, as recognized by Pruit in paragraph 0007.
Response to Arguments
Applicant argues that Sharma does not teach determining location via a GPS system. This rejection is based upon on a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Sharma does not teach the graph data comprising a time course of symptom severity. Sharma discloses graphs of recorded data including pain relief scores (Sharma [0095]). The reference therefore teaches the limitation.In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided motivations found in the references themselves.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686